Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-11 are directed to a   method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent-method Claim 1 as the claim that represents the claimed invention for analysis. Amended Claim 1 recites the abstract idea of creating a financial instrument and the elements of the abstract idea are set forth in the Office Action of 8/17/2021.   
.   (Step 2A-Prong 1: YES. The claims recite an abstract idea)
Each of these limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity .  The limitations separately and in combination  recite  fundamental economic practices which fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims have been amended to include computer elements, under Step 2A-1, this amounts to  applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.   (Step 2A-Prong 1: YES. The claims recite an abstract idea)
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of one or more computer processors. The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer 
The dependent claims recite addition elements of the abstract idea, the financial instrument. The claims do not add additional elements beyond the abstract idea and are rejected for the reasons above. 
  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
(Step 2B: NO. The claims do not provide significantly more)  

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   See Applicant’s specification para. [00015]  and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d), if applicable. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
  1-11 are not patent-eligible.

 
Response to Arguments
The applicant’s arguments are not persuasive. Moreover, the Applicant’s arguments that “receiving”, “holding”, and “distributing” are not conventional or generic as set forth in the claim fails to distinguish novelty from patent eligibility. Only the latter is of issue in the 101 analysis. 

				Requirement for Information
The applicant is reminded that the reply to the requirement of the previous office action must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
	
	

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-271-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD C. WEISBERGER
 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698